Alexander Del Gtorno, J.
This is a motion for an order permitting the claimant to file his claim in accordance with the provisions of subdivision 5 of section 10 of the Court of Claims Act.
The proposed claim sets forth that on the 31st day of December, 1956, the claimant, while ice skating on a rink adjacent to the Bear Mountain Inn in the Bear Mountain State Park, New York, suffered personal injuries because of the alleged negligence of the State. The injuries sustained consisted among other things of fractures of the tibia and fibula. Claimant alleges that the officers, agents and employees of the State in charge of the Bear Mountain State Park knew and *554were told of the accident and of the facts and circumstances thereof and that the State has records of the accident.
After the accident, claimant was hospitalized for approximately three weeks in Cornwall Hospital, New York, and Lenox Hill Hospital, New York City; that thereafter he was home for three months; that he is still under his doctor’s care and is compelled to wear a brace upon his leg and that he is still unable to perform and assume his regular duties.
The affidavit of the physician to whom his family doctor referred him, verified the 8th day of July, 1957, indicates that claimant has been under his care continuously from January 1, 1957 until the present and will be treated by him necessarily for a considerable period in the future; that during all that time the claimant was incapacitated and unable to move about normally and that during such period he was not in proper physical condition to assume his regular duties in a wholly normal manner.
The claimant did not consult his attorney with respect to the claim until July 2,1957.
The State concedes that it has not been prejudiced substantially by the failure of the claimant to file his claim within the 90-day period prescribed by the Court of Claims Act.
The court holds that a reasonable excuse for the failure to file the notice of claim has been presented, by reason of disability.
The motion is granted. The claimant is permitted to file the claim on or before the 30th day of August, 1957.
Settle order on notice.